In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐2223 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

MILJKAN DOSEN, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 10 CR 217‐1 — James B. Zagel, Judge. 
                     ____________________ 

 ARGUED NOVEMBER 19, 2013 — DECIDED DECEMBER 31, 2013 
               ____________________ 

   Before POSNER, SYKES, and HAMILTON, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  defendant  pleaded  guilty  to 
conspiring  to  commit  a  robbery  affecting  interstate  com‐
merce, in violation of the Hobbs Act, 18 U.S.C. § 1951(a), and 
to carrying firearms during and in relation to a crime of vio‐
lence  (the  conspiracy  to  rob),  in  violation  of  18  U.S.C. 
§ 924(c)(1)(A). The plan was that, armed with guns and other 
weapons, the defendant and his co‐conspirators would rob a 
truck  used  by  a  gang  of  marijuana  traffickers  to  transport 
2                                                       No. 13‐2223 


large  amounts  of  cash  from  Addison,  an  Illinois  village  a 
short distance west of Chicago, to California for the purchase 
of marijuana that they would then haul back to the Chicago 
area. But the conspirators lost the truck in traffic and so were 
unable to complete the robbery. 
    The district judge sentenced the defendant to a total of 90 
months  in  prison—30  months  on  the  conspiracy  count  plus 
60 months on the firearms count, which both is the statutory 
minimum  and  is  required  to  run  consecutively  to  the  sen‐
tence  for  conspiracy.  18  U.S.C.  §§ 924(c)(1)(A)(i), 
924(c)(1)(D)(ii). A second conspirator, guilty of the same two 
offenses,  received  an  identical  sentence.  The  third  conspira‐
tor is a fugitive; he has not yet been convicted, let alone sen‐
tenced. 
    The appeal challenges two aspects of the defendant’s sen‐
tence, both relating just to the conspiracy count. The first is 
the judge’s addition of two levels to the defendant’s base of‐
fense level for conspiring (as part of the overall robbery con‐
spiracy)  to  subject  the  robbery  victims  to  physical  restraint. 
See  U.S.S.G.  §§ 2X1.1(a),  2B3.1(b)(4)(B).  The  second  is  the 
judge’s refusal to reduce the base offense level by three lev‐
els  because  the  conspiracy  did  not  come  to  fruition  in  the 
substantive  crime  (as  distinct  from  the  conspiracy  itself,  an 
agreement to commit a substantive crime) that the conspira‐
tors  had  agreed  to  commit—namely  the  robbery.  U.S.S.G. 
§ 2X1.1(b)(2).  The  two‐level  enhancement  raised  the  defen‐
dant’s  total  offense  level  for  the  conspiracy  count  to  19, 
which  given  his  criminal  history  category  (II)  made  his 
guidelines sentencing range 33 to 41 months. The judge thus 
gave him a slightly below‐guidelines sentence on that count. 
No. 13‐2223                                                          3 


He  did  that in part  because he’d already  sentenced the  sec‐
ond conspirator to 30 months on the same count. 
    Without  the  enhancement  for  conspiracy  to  restrain, 
Dosen’s  total  offense  level  would  have  been  17  and  his 
guidelines  sentencing  range  27  to  33  months.  With  that  en‐
hancement  but  with  a  three‐level  reduction  for  incomplete 
conspiracy  the  sentencing  range  would  have  been  24  to  30 
months. It would have been only 18 to 24 months had he re‐
ceived  the  reduction  and  been  spared  the  enhancement, 
which is the dual relief that his appeal seeks. 
    The  challenge  to  the  enhancement  for  conspiracy  to  re‐
strain  need  detain  us  only  briefly.  As  part  of  their  prepara‐
tions  for  the  robbery  the  conspirators  bought  duct  tape. 
Conversations surreptitiously recorded by a government in‐
formant posing as one of the conspirators indicated that the 
defendant and his two accomplices (the defendant of course 
thought  he  had  three)  planned  to  use  the  tape  to  bind  the 
robbery  victims.  The  defendant  argues  that  it  was  just  a 
“possibility,” which of course is true, because no one can be 
certain  what  would  have  happened  had  the  robbery  been 
attempted. But this could be said of any conspiracy—that no 
one  could  be  certain  what  would  have  happened  had  the 
conspiracy  not  collapsed  before  the  commission  of  the  sub‐
stantive  offense  that  was  its  aim.  That  uncertainty  does  not 
negate  the  enhancement  for  conduct  that  the  conspirators 
would  have  engaged  in  had  the  conspiracy  been  consum‐
mated,  provided  that  the  “intended  offense  conduct  …  can 
be  established  with  reasonable  certainty.”  U.S.S.G. 
§ 2X1.1(a).  What  has  to  be  established  with  reasonable  cer‐
tainty  is  thus  the  forbidden  conduct  that  the  conspirators 
“specifically intended” to engage in—in this case physically 
4                                                       No. 13‐2223 


restraining  a  person  (probably  more  than  one).  U.S.S.G. 
§ 2X1.1,  Application  Note  2;  see  also  United  States  v.  Jones, 
950 F.2d 1309, 1316–17 (7th Cir. 1991). 
    The requirement was satisfied in this case. Besides what 
the  taped  conversations  revealed,  Dosen’s  plea  agreement 
and  post‐arrest  statement  admit  that  his  intent  was  to  re‐
strain the robbery victims. The plea agreement states that he 
and  a  co‐conspirator  “purchased  supplies  to  be  used  in 
committing the robbery, including … duct tape (to bind and 
restrain the truck occupants),” and his post‐arrest statement 
states that “Dosen advised that they purchased duct tape to 
tie up the driver and a knife to cut the duct tape.” 
    The difficult issue presented by the appeal is the judge’s 
refusal  to  reduce  the  defendant’s  guidelines  sentencing 
range by three levels because the conspiracy was not carried 
out.  U.S.S.G.  § 2X1.1(b)(2)  entitles  the  defendant  to  such  a 
reduction  unless  he  “or  a  co‐conspirator  completed  all  the 
acts the conspirators believed necessary on their part for the 
successful  completion  of  the  substantive  offense  or  the  cir‐
cumstances demonstrate that the conspirators were about to 
complete  all  such  acts  but  for  apprehension  or  interruption 
by some similar event beyond their control.” The Sentencing 
Commission’s  commentary  explains  that  “in  most  prosecu‐
tions  for  conspiracies  or  attempts,  the  substantive  offense 
was  substantially  completed  or  was  interrupted  or  pre‐
vented on the verge of completion by the intercession of law 
enforcement  authorities  or  the  victim.  In  such  cases,  no  re‐
duction  of  the  offense  level  is  warranted.  Sometimes,  how‐
ever,  the  arrest  occurs  well  before  the  defendant  or  any  co‐
conspirator has completed the acts necessary for the substan‐
tive offense. Under such circumstances, a reduction of 3 lev‐
No. 13‐2223                                                          5 


els  is  provided”  by  the  guideline.  U.S.S.G.  § 2X1.1  Back‐
ground. 
     The defendant fastens on the phrase “about to complete” 
in  the  guideline  to  contest  the  judge’s  refusal  to  grant  him 
the  three‐level  discount.  He  takes  sharp  issue  with  the 
judge’s  statement  that  the  exception  for  cases  in  which  all 
the  acts  necessary  for  committing  the  substantive  offense 
would  have  been  completed  had  it  not  been  for  an  occur‐
rence outside of the conspirators’ control is not “temporal.” 
But  the  judge  was  right.  The  guideline  says  nothing  about 
the  interval  between  the  completion  of  the  conspirators’ 
preparations  for  the  substantive  offense  and  that  offense. 
True,  the  guideline  commentary  that  we  quoted  refers  to 
“verge  of  completion.”  Whereas  “about  to  complete”  in  the 
guideline  itself  refers  to  imminent  completion  of  the  pre‐
paratory acts, not of the substantive offense, “verge of com‐
pletion” in the commentary seems to mean verge of commit‐
ting the substantive offense that was the conspiracy’s object. 
So  understood,  however,  the  commentary  amplifies  rather 
than  glosses  the  guideline  and  so  must  be  interpreted  cau‐
tiously. 
    Not that “imminence of completion of the substantive of‐
fense  at  the  time  of  the  arrest”  is  irrelevant  to  deciding 
whether the defendant was “about to complete” all the acts 
preparatory  to  committing  the  offense.  United  States  v.  San‐
chez, 615 F.3d 836, 846 (7th Cir. 2010). But though relevant, it 
is not determinative. Imagine a terrorist, who pursuant to a 
conspiracy  with  other  terrorists,  plants  a  bomb  but  sets  the 
timer to trigger the explosion in a week, in order to give him 
ample  time  for  a  getaway.  He  is  not  entitled  to  the  three‐
level  reduction.  His  preparations  were  complete,  even 
6                                                        No. 13‐2223 


though  commission  of  the  substantive  crime  that  was  the 
goal of the conspiracy might not be considered “imminent.”  
    Our  conspirators  equipped  themselves  for  the  heist 
with—besides  the  duct  tape—disguises,  cans  of  gasoline  to 
enable them to refuel without having to stop at a gas station, 
firearms, a knife, and pepper spray. These preparations were 
necessary  because  the  drug  traffickers  who  were  the  in‐
tended  victims,  consisting  of  a  driver,  and  a  buddy  to  pro‐
vide protection, would probably be armed, given the nature 
and  value  of  the  cargo;  and  if  so  they  might  well  resist  an 
assault on the truck violently. 
     The  conspirators  planned  to  trail  the  truck  to  the  Mis‐
souri  border  (they  knew  that  was  where  the  truck  would 
leave  Illinois),  and  then  pounce.  They  knew  who  the  traf‐
fickers  were  and  where  the  truck  was  parked  in  Addison. 
They parked nearby and waited for the traffickers to arrive. 
Finally  they  did  arrive.  The  conspirators  became  concerned 
that the quarry might have spotted them and guessed what 
they were up to, but decided to follow the truck anyway, as 
it  pulled  away  from  its  parking  place.  They  followed  it  for 
some distance—past Springfield—and at some point saw the 
traffickers  handed  a  bag  that  the  conspirators  guessed  con‐
tained the cash. They continued to trail the truck but eventu‐
ally, as we said, lost it in traffic. The driver may have taken 
evasive measures, suspecting (as the conspirators thought he 
might) that he was being followed. 
   At best it would have taken them hours to catch up with 
the  truck  at  the  state  line  and  mount  their  attack,  but  the 
temporal  interval  as  we  said  is  not  critical.  The  defendant 
denies  that  the  conspirators  had  (in  the  language  of  the 
guideline)  either  “completed”  or  were  “about  to  complete” 
No. 13‐2223                                                            7 


“all  the  acts  [they]  believed  necessary  on  their  part  for  the 
successful completion of the substantive offense.” This is an 
“about to complete” case (which was what the district judge 
considered  it  to  be),  rather  than  a  “completed”  case  like 
United States v. Lucas, 670 F.3d 784, 791 (7th Cir. 2012), where 
the three‐level reduction was  denied because the  defendant 
”thought  that  he  did  everything  necessary  to  complete  [a] 
kidnapping”  by  knocking  on  the  victim’s  door,  pointing  a 
gun  at  the  victim’s  mother,  and  demanding  that  the  victim 
come  to  the  door;  or  United  States  v.  Emmett,  321  F.3d  669, 
673 (7th Cir. 2003), where the defendant had already begun 
the  robbery  he  had  conspired  to  commit,  by  handing  a 
threatening  note  to  a  teller;  or  United  States  v.  Chapdelaine, 
989 F.2d 28, 35–36 (1st Cir. 1993), where the defendants had 
arrived at the site of the planned robbery prepared to carry it 
out,  and  only  the  intended  victim’s  early  departure  foiled 
their  plans.  This  case  is  more  like  United  States  v.  Brown,  74 
F.3d 891, 893 (8th Cir. 1996), where the reduction was denied 
because  the  preparations  for  committing  the  crime  of  pos‐
sessing  an  incendiary  device  were  complete  except  for  ob‐
taining  wire  and  a  spark  plug,  which  would  be  easy  to  do, 
though until it was done the substantive offense couldn’t be 
committed.  In  contrast,  the  three‐level  reduction  was  prop‐
erly  allowed  in  United  States  v.  Sanchez,  supra,  615  F.3d  at 
846–47, which involved the parallel three‐level reduction for 
an  interrupted  attempt,  see  U.S.S.G.  § 2X1.1(b)(1),  because 
the  defendant  hadn’t  yet  secured  license  plates  for  a  stolen 
van  to be used in  the  kidnapping,  and United  States v. John, 
597  F.3d  263,  283–84  (5th  Cir.  2010),  in  which  a  number  of 
preparatory steps remained to be taken in order to complete 
a conspiracy to commit computer fraud. 
8                                                         No. 13‐2223 


    The preparatory acts in this case were the procurement of 
weapons  and  other  supplies,  the  identification  of  the  mari‐
juana traffickers’ truck, the surveillance of it, and its pursuit. 
When  the  conspirators  set  off  after  the  truck  their  prepara‐
tions  were  complete  and  all  that  remained  was  to  rob  the 
truck—commit  the  substantive  offense—as  soon  as  it 
reached the Missouri border. When the preparations for the 
commission of a crime are complete, it can be assumed that 
the  crime  will  take  place  unless  some  unforeseen  event  in‐
tervenes,  as  happened in this case; and  when that  happens, 
as  distinct  from  when  the  preparations  for  committing  the 
crime  are  interrupted,  there  is  no  sentencing  discount.  Cf. 
United States v. Chapdelaine, supra, a factually similar case in 
which the court rejected the discount. 
    A conspiracy is just an agreement, almost always an oral 
one. And talk is cheap. Many conspiracies never get off the 
ground, never pose a real danger. The conspirators are pun‐
ished anyway, but it makes sense that conspirators thwarted 
before their conspiracy’s aim is achieved should be punished 
more heavily the greater the probability that the conspiracy 
would have resulted in a substantive offense, which is to say 
(usually)  that  it  would  have  inflicted  tangible  injury,  had  it 
not  been  for  a  fortuitous  interruption.  See  United  States  v. 
Chapdelaine, supra, 989 F.2d at 36. For that marks it as a dan‐
gerous  conspiracy,  though  the  danger  did  not  materialize. 
Much of criminal law is about taking dangerous people out 
of circulation, preferably before they cause harm. See Henry 
M. Hart, Jr., “The Aims of the Criminal Law,” 23 Law & Con‐
temporary Problems 401 (1958). In this respect criminal law is 
sharply different from tort law, since, as we keep saying, in‐
cluding  very  recently  in  Jackson  v.  Pollion,  733  F.3d  786,  790 
(7th  Cir.  2013),  there  is  no  tort  without  an  injury.  The  less 
No. 13‐2223                                                          9 


dangerous the conspiracy, therefore, the less needful it is to 
impose long sentences on the conspirators in order to protect 
potential victims. But the conspirators in this case were dan‐
gerous  people.  There  is  little  reason  to  doubt  that  had  they 
not  been  spotted  by  their  prospective  victims  they  would 
have  attacked  the  truck  a  few  hours  later,  with  mayhem  a 
likely  result.  To  ignore  that  possibility  and  treat  them  as 
comical failures would disserve the aims of criminal justice. 
Recall  that  with  the  enhancement  for  conspiracy  to  restrain 
but  a  three‐level  reduction  for  incomplete  conspiracy, 
Dosen’s  guidelines  sentencing  range  would  have  been  only 
24 to 30 months. That is too low. His 30‐month sentence for 
conspiracy  was  a  gift,  though  his  overall  sentence  of  90 
months seems reasonable. 
                                                          AFFIRMED.